Case 9:20-md-02924-RLR Document 3039 Entered on FLSD Docket 03/11/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                              MDL NO 2924
   PRODUCTS LIABILITY                                                                       20-MD-2924
   LITIGATION
                                                              JUDGE ROBIN L ROSENBERG
                                                      MAGISTRATE JUDGE BRUCE REINHART
   __________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                UNOPPOSED MOTION TO DROP UNIQUE PHARMACEUTICAL
                   LABORATORIES, LTD. FROM MASTER COMPLAINTS

           Plaintiffs Co-Lead Counsel, pursuant to Pretrial Order # 40 [DE # 1498] and Federal Rule

   of Civil Procedure 21, file this Unopposed Motion to Drop Unique Pharmaceutical Laboratories,

   Ltd. from Master Complaints and state as follows:

           1.      Unique Pharmaceutical Laboratories, Ltd. is currently named as a Defendant in the

   following Master Complaints:1

                   a.      Amended Master Personal Injury Complaint [DE # 2759] at ¶ 95.

           2.      In reliance on the sworn Affidavit of Mayur C. Mehta dated March 10, 2021,

   pursuant to Rule 21, Plaintiffs’ Co-Lead Counsel request entry of an Order dropping Unique

   Pharmaceutical Laboratories, Ltd. from the above referenced Master Complaint, without

   prejudice.




   1
     “Master Complaints” refers collectively to the Amended Master Personal Injury Complaint [DE # 2759],
   Consolidated Amended Consumer Economic Loss Class Action Complaint [DE # 2835] and Consolidated Medical
   Monitoring Class Action Complaint [DE # 2832-1]. As required by Pretrial Order # 40, the applicable Master
   Complaint from which the Defendant is being dropped also identifies the specific paragraph number in the
   corresponding Master Complaint affected by the proposed modification.
Case 9:20-md-02924-RLR Document 3039 Entered on FLSD Docket 03/11/2021 Page 2 of 3




           3.     A proposed Order is attached.

           DATED: March 11, 2021.
                                       Respectfully submitted,

   /s/ Tracy A. Finken                              By: /s/ Robert C. Gilbert
   Tracy A. Finken                                  Robert C. Gilbert, FBN 561861
   Email: tfinken@anapolweiss.com                   Email: gilbert@kolawyers.com
   ANAPOL WEISS                                     KOPELOWITZ OSTROW FERGUSON
   One Logan Square                                 WEISELBERG GILBERT
   130 North 18th Street, Suite 1600                2800 Ponce de Leon Boulevard, Suite 1100
   Philadelphia, PA 19103                           Coral Gables, FL 33134
   Tel: (215) 735-1130                              Tel: (305) 384-7270


   /s/ Michael L. McGlamry                          /s/ Adam Pulaski
   Michael L. McGlamry                              Adam Pulaski
   Email: efile@pmkm.com                            Email: adam@pulaskilawfirm.com
   POPE McGLAMRY, P.C.                              PULASKI KHERKHER, PLLC
   3391 Peachtree Road NE, Suite 300                2925 Richmond Avenue, Suite 1725
   Atlanta, GA 30326                                Houston, TX 77098
   Tel: (404) 523-7706                              Tel: (713) 664-4555


                                       Plaintiffs’ Co-Lead Counsel




                                                   2
Case 9:20-md-02924-RLR Document 3039 Entered on FLSD Docket 03/11/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify that on March 11, 2021, I electronically filed the foregoing document with

   the Clerk of the Court using CM/ECF and that the foregoing document is being served on all

   counsel of record or parties registered to receive CM/ECF Electronic Filings.


                                                               /s/ Robert C. Gilbert
                                                               Robert C. Gilbert




                                                   3
